DETAILED ACTION
This Office Action is in response to Amendment filed on September 08, 2022. 
In the instant amendment, claims 1 and 14-15 are independent claims; claims 1, 9-10, and 14-15 are currently amended; claims 2, 6-8, 11-13, and 17-20 are original; claims 7 and 16 are cancelled.
Claims 1-6, 8-15, and 17-20 has been examined and are pending. This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

Response to Amendment
The amendment filed September 08, 2022 has been entered. Claims 1 and 14-15 are independent claims; claims 1, 9-10, and 14-15 are currently amended; claims 2, 6-8, 11-13, and 17-20 are original; claims 7 and 16 are cancelled. Applicant’s amendments and arguments to claim objections are NOT persuasive to overcome claim rejections as set forth in the most recent office action mailed 06/06/2022. 

Response to Argument
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection. See new ground(s) of rejection below.

Claim Objections
Claim 14 is objected to because of the following informalities:
In claim 14, the term "one or more collected soil samples" should be "one or more soil samples" (emphasis added) due to spelling errors.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (new matter issue).  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter cited in claims 1 and 14, wherein “analyzing, via at least one of one or more sensors and one or more probes, the one or more soil samples while maintaining the at least one of one or more sensors and one or more probes in the soil at the one or more predetermined locations” is not properly described in the application as filed. 
Page 9, lines 13- 24 of the specification of the instant specification states robotic system 105 can include one or more rotors 140 or other subsystems that are capable of vertical flight, wherein the robotic system 105 has sufficient control capabilities to maintain all wheels in contact with the ground while the rotors 140 are operating. However, page 9, lines 13- 24 do not clearly describe “analyzing, via at least one of one or more sensors and one or more probes, the one or more soil samples while maintaining the at least one of one or more sensors and one or more probes in the soil at the one or more predetermined locations”. Page 11, lines 7-16, and page 13, lines 16- 25 of the specification of the instant specification states that: a mount for one or more probes can be configured to allow the one or more probes to extend out of and/or below the robotic system body (when taking measurements, for example). This does not mean that the probe analyze soil while the probe is maintained in the soil. Phrases of “the probe extend out of and/or below the robotic system body (when taking measurements, for example)” could mean that the probe contact the soil and soil is collected inside the probe then the probe is lifted up and measurements are performed while the probe is below the robotic system body and away from the soil. Therefore, the disclosure of the instant specification has no support for newly added limitations “analyzing, via at least one of one or more sensors and one or more probes, the one or more soil samples while maintaining the at least one of one or more sensors and one or more probes in the soil at the one or more predetermined locations”, which consequently raise doubt as to possession of the claimed invention at the time of filling. 

Claims 2-6 and 8-13 are also rejected because they are dependent on the rejected claim 1 as set forth above.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (new matter issue).  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter cited in claim 15 wherein “modifying an amount of normal force that the robotic system applies to at least one ground surface through one or more wheels of the robotic system; maintaining, during vertical flight of at least a portion of the robotic system and via one or more control capabilities, at least one additional subsystem of the robotic system in contact with at least a portion of the at least one ground surface” is not properly described in the application as filed. 
Page 9, lines 13- 24, page 11, lines 7-16, and page 13, lines 16- 25 of the specification of the specification of the instant specification states such components allow robotic system 105 to change the amount of mass, or normal force, that the robotic system 105 applies to the ground; wherein the robotic system 105 has sufficient control capabilities to maintain all wheels in contact with the ground while the rotors 140 are operating. However, page 9, lines 13- 24, page 11, lines 7-16, and page 13, lines 16- 25 do not clearly describe “modifying an amount of normal force that the robotic system applies to at least one ground surface through/using/via/utilizing one or more wheels of the robotic system”. Page 9, lines 13- 24, page 11, lines 7-16, and page 13, lines 16- 25 also do not clearly describe “maintaining, during vertical flight of at least a portion of the robotic system and via one or more control capabilities, at least one additional subsystem of the robotic system in contact with at least a portion of the at least one ground surface”. Therefore, the disclosure of the instant specification has no support for newly added limitations “modifying an amount of normal force that the robotic system applies to at least one ground surface through one or more wheels of the robotic system; maintaining, during vertical flight of at least a portion of the robotic system and via one or more control capabilities, at least one additional subsystem of the robotic system in contact with at least a portion of the at least one ground surface”, which consequently raise doubt as to possession of the claimed invention at the time of filling. 

Claims 17-20 are also rejected because they are dependent on the rejected claim 15 as set forth above.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112a rejections (new matter issue) as pointed out above (see 112a rejections as indicated above as an example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 1-5, 8-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi – JPH11262310 (English Translation) in further view of Burton – US 20100037712 and Fernekes – US 6118404 (hereinafter “Fer”), and further in further view of Hale – US 6016713.

As to claim 1, Takeshi teaches a computer-implemented method ([0011]: a microcontroller is mounted on travelling vehicle) comprising steps of: automatically collecting one or more soil samples and automatically analyzing the one or more collected soil samples and generating and outputting results of the analyzing of the one or more collected soil samples, wherein the method is carried out by at least one computing device ([0003], [0011]; [0012]: displaying soil analysis data corresponding to shape of the field).

Takeshi further teaches using a soil analyzer that analyzes the soil sample (26) and detects the concentration of fertilizer contained, acid alkalinity, etc., wherein acid alkalinity corresponds to pH ([0012]).

	Takeshi does not explicitly teach processing data pertaining to a given geographical region;  5generating one or more navigational courses within the given geographical region based at least in part on the processed data; 10automatically analyzing one or more soil samples, based at least in part on one or more predetermined soil-related parameters, at one or more predetermined locations within the given geographical region, in accordance with at least one of the one or more generated navigational courses, wherein automatically analyzing the one or more soil samples comprises analyzing, via at least one of one or more sensors and one or more probes, the one or more soil samples while maintaining the at least one of one or more sensors and one or more probes in the soil at the one or more predetermined locations; and generating and outputting results of the analyzing of the one or more soil samples.

Since Takeshi further teaches performing next fertilizer application (fertilizer application/distribution corresponds to “resource-related systems within the given geographical region”; fertilizer application also corresponds to “suggestion(s) pertaining to modifying at least a portion of soil in term of soil nutrition within given geographical region”) to increase the yield of the entire field ([0012]), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Takeshi to include automatically analyzing the one or more collected soil samples based on one or more predetermined (or previous measured) soil-related parameters; wherein the one or more 10predetermined soil-related parameters comprise one or more of moisture, temperature, pH, phosphorus level, nitrogen level, potassium level, and calcium level (as recited in claim 8); automatically generating one or more suggestions pertaining to modifying at least a portion 15of soil within the given geographical region based at least in part on (i) the analyzing of the one or more collected soil samples and (ii) one or more desired values of at least one of the one or more predetermined soil-related parameters (as recited in claim 9); automatically initiating one or more resource-related systems within the given geographical region based at least in part on the analyzing of the one or more collected soil samples (as recited in claim 10), to perform the next fertilizer application or control (weeding, etc.) to increase the yield of the entire field, prevent wasteful use of fertilizer or chemicals, and properly manage fertilizer ([0012]).

Modified Takeshi does not explicitly teach processing data pertaining to a given geographical region; 5generating one or more navigational courses within the given geographical region based at least in part on the processed data; automatically analyzing one or more soil samples, based at least in part on one or more predetermined soil-related parameters, at one or more predetermined locations within the given geographical region, in accordance with at least one of the one or more generated navigational courses, wherein automatically analyzing the one or more soil samples comprises analyzing, via at least one of one or more sensors and one or more probes, the one or more soil samples while maintaining the at least one of one or more sensors and one or more probes in the soil at the one or more predetermined locations; and generating and outputting results of the analyzing of the one or more soil samples.

	Burton teaches automatically collecting one or more soil samples at one or more predetermined locations within given geographical region (abstract: an apparatus automatically removes soil samples at intervals over a field of interest; a field of interest corresponds to “given geographical region”; [0055]: a field map is formed using a grid that is overlaid by software resulting i.e. sixty four sections; each of the sampling sections will thus be of a size of 1 hectare; [0056]: multiple cores are automatically taken from each sampling section; thus “automatically collecting one or more soil samples at one or more predetermined locations within given geographical region”).

It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Takeshi with teachings of Burton to include automatically collecting one or more soil samples at one or more predetermined locations within the given geographical region, to provide an automatic soil sampling mechanism that facilitates the sampling of soil across an area of interest by simply tracing the mechanism over the area, while also being inexpensive to manufacture and simple to maintain, and taking advantage of GPS information ([0015]).

Modified Takeshi does not explicitly teach processing data pertaining to a given geographical region; 5generating one or more navigational courses within the given geographical region based at least in part on the processed data; automatically analyzing one or more soil samples, based at least in part on one or more predetermined soil-related parameters, at one or more predetermined locations within the given geographical region, in accordance with at least one of the one or more generated navigational courses, wherein automatically analyzing the one or more soil samples comprises analyzing, via at least one of one or more sensors and one or more probes, the one or more soil samples while maintaining the at least one of one or more sensors and one or more probes in the soil at the one or more predetermined locations; and generating and outputting results of the analyzing of the one or more soil samples.

Fer teaches a concept of: the navigation System 10 includes appropriate hardware 14 which may include a GPS system 16, an antenna 18, Sensors 20 coupled to sense the vehicle speed and distance traveled, and a compass 22 to sense the vehicle direction. In addition, the navigation system includes an appropriate computer 24, including a CPU 26 and memory 28 as well as other appropriate hardware (col.3, lines 10-16). 

Fer also teaches generating navigation instructions (or navigation courses) for a given route between two locations within the geographic region represented by the geographic data base 34. The POI data 34(poi) contains information associated with various points of interest located in the geographic region represented by the geographic database 34, such as museums, restaurants, hotels, airports, stadiums, and So on. Alternatively, the geographic database 34 may contain additional information to Support other features of the navigation System (col.4, lines 47-56).

Since Burton teaches operator performs sampling operation method ([0055-0057]); and since Takeshi teaches a robotic system (fig.1) comprising: one or more power components ([0008]: an endless collection chain driven by engine power of travelling vehicle); a drive train and steering system; one or more motors (fig.1; [0007]: a steering handle (5); a sample collection work vehicle must inherently include a drive train; thus “a drive train and steering system; one or more motors”); 25at least one of one or more probes ([0008]: collection tube 12 corresponds to “at least one of one or more probes”) and one or more sensors ([0012]: a soil analyzer corresponds to “one or more sensors”); and a computing device comprises at least one processor ([0011]: a microcomputer corresponds to “a computing device comprises at least one processor”), and since Fer teaches navigation system includes an appropriate computer 24, including a CPU 26 and memory 28 as well as other appropriate hardware (col.3, lines 10-16), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Takeshi with teachings of Fer to include processing data pertaining to a given geographical region; 5generating one or more navigational courses within the given geographical region based at least in part on the processed data; automatically collecting one or more soil samples at one or more predetermined locations within the given geographical region, in accordance with at least one of the generated navigational courses; wherein the method is initiated by at least one of a human user and a server (as recited in claim 12), to enable calculation of a route between two locations in the geographic region (col.4, lines 26-27) and to represent geographic features which cross over or under each other in such a way as to minimize the impact on performance of the navigation System (col.2, lines 13-16), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to enable calculation of a route between locations in the geographic region and to represent geographic features which cross over or under each other in such a way as to minimize the impact on performance of the navigation system) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Modified Takeshi does not explicitly teach automatically analyzing one or more soil samples, based at least in part on one or more predetermined soil-related parameters, at one or more predetermined locations within the given geographical region, in accordance with at least one of the one or more generated navigational courses, wherein automatically analyzing the one or more soil samples comprises analyzing, via at least one of one or more sensors and one or more probes, the one or more soil samples while maintaining the at least one of one or more sensors and one or more probes in the soil at the one or more predetermined locations; and generating and outputting results of the analyzing of the one or more soil samples.

Hale teaches a concept of: soil probe 510 is engaged with soil, whereby it remain stationary with respect to the soil while engaged with the soil (col.12, lines 2-8). Hale further teaches analysis of soil constituents may be done on or about the vehicle substantially in real time by an analyzing device or sensor in contact with the soil and both analyzing the soil and communicating data on a continuous basis; development for real time soil sensors is underway at many universities and when these products become available they can be integrated into the sample retrieval and data logging devices. In that case the sample data can be recorded without the need for collecting samples which may reduce or eliminate the requirement for a labs analysis (col.13, lines 42-59).

Since it is known in the art to have device with real time soil sensors for real time assessment of soil when the device contacts with soil (as evident in the conclusion session), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Takeshi with teachings of Hale to include a computer-implemented method comprising: processing data pertaining to a given geographical region; generating one or more navigational courses within the given geographical region based at least in part on the processed data; automatically analyzing one or more soil samples, based at least in part on one or more predetermined soil-related parameters, at one or more predetermined locations within the given geographical region, in accordance with at least one of the one or more generated navigational courses, wherein automatically analyzing the one or more soil samples comprises analyzing, via at least one of one or more sensors and one or more probes, the one or more soil samples while maintaining the at least one of one or more sensors and one or more probes in the soil at the one or more predetermined locations; and generating and outputting results of the analyzing of the one or more soil samples; wherein the method is carried out by at least one computing device (as recited in claim 1), automatically generating one or more suggestions pertaining to modifying at least a portion 15of soil within the given geographical region based at least in part on (i) the analyzing of the one or more soil samples and (ii) one or more desired values of at least one of the one or more predetermined soil-related parameters (as recited in claim 9); automatically initiating one or more resource-related systems within the given geographical region based at least in part on the analyzing of the one or more soil samples (as recited in claim 10); a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: process data pertaining to a given geographical region; generate one or more navigational courses within the given geographical region based at least in part on the processed data; automatically analyze one or more soil samples, based at least in part on one or more predetermined soil-related parameters, at one or more predetermined locations within the given geographical region, in accordance with at least one of the one or more generated navigational courses, wherein automatically analyzing the one or more soil samples comprises analyzing, via at least one of one or more sensors and one or more probes, the one or more soil samples while maintaining the at least one of one or more sensors and one or more probes in the soil at the one or more predetermined locations; and generate and output results of the analyzing of the one or more soil samples; and generate and output results of the analyzing of the one or more soil samples (as recited in claim 14); a robotic system comprising: one or more power components; a drive train and steering system; one or more motors;  25at least one of one or more probes and one or more sensors; and a computing device comprises at least one processor operably coupled to a memory, wherein the computing device is configured for: processing data pertaining to a given geographical region;  241820-2generating one or more navigational courses within the given geographical region based at least in part on the processed data; automatically collecting, via the at least one of the one or more probes and the one or more sensors, one or more soil samples at one or more predetermined locations within the given 5geographical region, in accordance with at least one of the generated navigational courses; automatically analyzing the one or more collected soil samples based on one or more predetermined soil-related parameters; and generating and outputting results of the analyzing of the one or more collected soil samples (as recited in claim 15), because the sample data can be recorded without the need for collecting samples which may reduce or eliminate the requirement for a labs analysis (col.13, lines 42-59), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. the sample data can be recorded without the need for collecting samples which may reduce or eliminate the requirement for a labs analysis while enabling calculation of a route between locations in the geographic region and to represent geographic features which cross over or under each other in such a way as to minimize the impact on performance of the navigation system) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

	As to claim 2, modified Takeshi teaches all limitations of claim 1, Fer also teaches wherein the data pertaining to the given geographical region comprise data detailing one or more sub-regions of the given geographical region (col.4, lines 47-56: geographic database 34, such as museums, restaurants, hotels, airports, stadiums; museums correspond to “one or more sub-regions of the given geographical region”).

As to claim 3, modified Takeshi teaches all limitations of claim 1, Fer also teaches wherein the data pertaining to the 20given geographical region comprise data detailing at least one of one or more hazards and one or more obstacles within the given geographical region (col.4, lines 47-56: geographic database 34, such as museums, restaurants, hotels, airports, stadiums, which correspond to “data detailing at least one of one or more hazards and one or more obstacles within the given geographical region”).

As to claim 4, modified Takeshi teaches all limitations of claim 1, Fer also teaches wherein the one or more navigation courses comprises an instruction to follow one or more pre-identified objects (col.4, lines 47-56: generating navigation instructions for a given route between two locations within the geographic region represented by the geographic data base; two locations correspond to “one or more pre-identified objects”).

As to claim 5, modified Takeshi teaches all limitations of claim 1, Fer also teaches wherein the one or more navigation courses comprises at least one of a grid and a path (col.4, lines 47-56: route corresponds to path; thus “wherein the one or more navigation courses comprises at least one of a grid and a path”).

As to claims 8-12, claims 8-12 are rejected as reasons stated in the rejection of claim 1.

As to claims 14 and 18, claims 14 and 18 are rejected as reasons stated in the rejection of claim 1.

As best understood, claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi – JPH11262310 (English Translation) in further view of Burton – US 20100037712, Fernekes – US 6118404 (hereinafter “Fer”), and Hale – US 6016713, and further in further view of Gruhn – US 20050165521. 

As to claim 13, modified Takeshi teaches all limitations of claim 1, it does not explicitly teach automatically operating on a golf course during one or more daytime hours and one or more nighttime hours.
Gruhn teaches a concept of: golf course and other turf grass areas can be treated in a manner that maintains turf grass in a manner closely related to the specific needs of the turf (abstract).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Takeshi with teachings of Gruhn to include automatically operating on a golf course during one or more daytime hours and one or more nighttime hours (as recited in claim 13); automatically executing at least one of the generated navigational courses in accordance with at least one of a temporally-based schedule and one or more triggering events (as recited in claim 6), to maintains turf grass of golf course in a manner closely related to the specific needs of the turf (abstract). One having ordinary skill in the art is motivated to automatically operate the computer-implemented method of modified Takeshi on a golf course during any desired time i.e. including one or more daytime hours and one or more nighttime hours (to avoid tee times as needed), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to maintains turf grass of golf course during any desired time (to avoid tee times (or a temporally-based schedule and one or more triggering events) as needed) in a manner closely related to the specific needs of the turf) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As to claim 6, claim 6 is rejected as reasons stated in the rejection of claim 13.

As best understood, claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi – JPH11262310 (English Translation) in further view of Burton – US 20100037712, Fernekes – US 6118404 (hereinafter “Fer”), and Hale – US 6016713, and further in further view of Smail – US 6553852.

As to claim 15, (a robotic system comprising: one or more power components; a drive train and steering system; one or more motors;  25at least one of one or more probes and one or more sensors; and a computing device comprises at least one processor operably coupled to a memory, wherein the computing device is configured for: processing data pertaining to a given geographical region;  241820-2generating one or more navigational courses within the given geographical region based at least in part on the processed data; automatically collecting, via the at least one of the one or more probes and the one or more sensors, one or more soil samples at one or more predetermined locations within the given 5geographical region, in accordance with at least one of the generated navigational courses; automatically analyzing the one or more collected soil samples based on one or more predetermined soil-related parameters; and generating and outputting results of the analyzing of the one or more collected soil samples) is rejected as reasons stated in the rejection of claim 1.

	Hale further teaches one or more rotors and/or one or more subsystems capable of enabling vertical flight of robotic system (fig.8 shows soil acquisition device 510, which include an actuating portion 516 and a soil engagement portion 518; actuating portion 516 is configured to thrust soil engagement portion 518 into the soil to a predetermined depth, whereby soil engagement portion 518 may remove and retain a soil sample in the form of a plug of soil from the field; hence, soil acquisition device 510 corresponds to “one or more subsystems”; thus “one or more rotors and/or one or more subsystems capable of enabling vertical flight of robotic system”).

Since Hale teaches a soil sample acquiring device movable with respect to the vehicle such that the device is substantially stationary with respect to the soil while it acquires a sample (abstract), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Takeshi with teachings of Hale to include one or more subsystems capable of: controlling at least one type of vertical motion of the robotic system; wherein the at least one type of vertical motion controlled by the one or more subsystems comprises vertical flight of at least a portion of the robotic system; maintaining, during vertical flight of at least a portion of the robotic system and via one or more control capabilities, the one or more wheels of the robotic system, to allow sampling soil vertically at a specific location without any interruption (for example, if the robotic system or soil sampling vehicle moves while sample is being extracted, the amount of soil sample being collected could be in insufficient and/or the sampling apparatus could be damaged caused by movement of the robotic system or soil sampling vehicle), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to allow sampling soil vertically at a specific location without any interruption (for example, if the robotic system or soil sampling vehicle moves while sample is being extracted, the amount of soil sample being collected could be in insufficient and/or the sampling apparatus could be damaged caused by movement of the robotic system or soil sampling vehicle)) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Modified Takeshi does not explicitly teach wherein said controlling comprises modifying an amount of normal force that the robotic system applies to at least one ground surface.

Smail teaches a concept of: The penetrometer system consists of a truck equipped with a vertical hydraulic ram that is used to force a rod with an umbilical cord into the ground at varying depths (col.1, lines 44-47: when a rod is forced into the ground at varying depths, normal force or contact force applied to a ground surface is modified).

It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify soil acquisition device of modified Takeshi with teachings of Smail to include wherein said controlling comprises modifying an amount of normal force that the robotic system applies to at least one ground surface, to obtain a vertical profile of soil conditions (repeated vertical profiling at various locations results in a three-dimensional mapping of a potentially contaminated site) (col.1, lines 50-54). 

 	As to claim 18, claim 18 is rejected as reasons stated in the rejection of claims 1 and 15.

As best understood, claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi – JPH11262310 (English Translation) in further view of Burton – US 20100037712 and Fernekes – US 6118404 (hereinafter “Fer”), Hale – US 6016713, and Smail – US 6553852, and further in further view of Norbert – DE 10214648 A1 (hereinafter “Nor”) and Qiuhong – CN107860892 (hereinafter “Qi”).
As to claim 20, modified Takeshi teaches all limitations of claim 15, it does not explicitly teach wherein the computing device is further configured 10for: automatically tracking proximity to a ground surface and one or more obstacles and/or objects positioned on the ground surface via the one or more sensors.
Nor teaches a concept of: at least one sensor determines distance to the ground (see page 3).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Takeshi with teachings of Nor to include wherein the computing device is further configured 10for: automatically tracking proximity to a ground surface via the one or more sensors, can advantageously reduce and largely avoid wear and tear caused by contact with the ground on receiving elements such as fingers or tines, as well as knife bars and base parts on attachment (see page 4).
Modified Takeshi does not explicitly teach wherein the computing device is further configured 10for: automatically tracking one or more obstacles and/or objects positioned on the ground surface via the one or more sensors.
Qi teaches a concept of: soil analysis and investigation robot, which include detection of obstacles module; wherein the detection of obstacles module includes an obstacle detection sensor connected to main control unit ([0010] and abstract). 
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Takeshi with teachings of Qi to include wherein the computing device is further configured 10for: automatically tracking one or more obstacles and/or objects positioned on the ground surface via the one or more sensors, to control vehicle body of soil analysis and investigation robot to avoid obstacles and travel to target point position through feedback obstacle information ([0015]).

As best understood, claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi – JPH11262310 (English Translation) in further view of Burton – US 20100037712 and Fernekes – US 6118404 (hereinafter “Fer”), Hale – US 6016713, and Smail – US 6553852, and further in further view of Schildroth – US 20140345394 (hereinafter “Sch”).
As to claim 17, modified Takeshi teaches all limitations of claim 15, it does not explicitly teach wherein the one or more power components comprise one or more solar panels and one or more batteries.
Sch teaches a concept of: system may be powered by an onboard battery; soil testing apparatus can be secured to a tractor or other vehicle to use as desired and may be incorporated into an autonomous system ([0016]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Takeshi with teachings of Sch to include wherein the one or more power components comprise one or more solar panels and one or more batteries, for portable power aspect, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to provide portable power aspect) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As best understood, claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi – JPH11262310 (English Translation) in further view of Burton – US 20100037712, Fernekes – US 6118404 (hereinafter “Fer”), Hale – US 6016713 and Smail – US 6553852, and further in further view of Gruhn – US 20050165521. 

As to claim 19, modified Takeshi teaches all limitations of claim 15, it does not explicitly teach wherein the computing device is further configured for: automatically operating on a golf course during one or more daytime hours and one or more nighttime hours.
Gruhn teaches a concept of: golf course and other turf grass areas can be treated in a manner that maintains turf grass in a manner closely related to the specific needs of the turf (abstract).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Takeshi with teachings of Gruhn to include wherein the computing device is further configured for: automatically operating on a golf course during one or more daytime hours and one or more nighttime hours, to maintains turf grass of golf course in a manner closely related to the specific needs of the turf (abstract). One having ordinary skill in the art is motivated to automatically operate the computer-implemented method of modified Takeshi on a golf course during any desired time i.e. including one or more daytime hours and one or more nighttime hours (to avoid tee times as needed), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to maintains turf grass of golf course during any desired time (to avoid tee times (or a temporally-based schedule and one or more triggering events) as needed) in a manner closely related to the specific needs of the turf) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is invited to review KR20050080914A, which teaches device with real time soil sensors for real time assessment of soil when the device contacts with soil.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2855

/JOHN FITZGERALD/Primary Examiner, Art Unit 2855